Citation Nr: 1109899	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 2004.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, and granted his claim of entitlement to service connection for disc bulging, L1 to S1, with an initial evaluation of 10 percent, effective November 23, 2005.  It also comes from an April 2009 rating decision issued by the Chicago RO, which denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  

In May 2007, the RO received the Veteran's notice of disagreement with that portion of the June 2006 rating decision that denied his claim of entitlement to service connection for bilateral hearing loss and the initial disability rating for his service-connected disc bulging, L1 to S1.  In February 2009, the Veteran perfected his appeal to the Board as to those issues. 

In April 2009,  the RO received the Veteran's notice of disagreement with the April 2009 rating decision that denied service connection for obstructive sleep apnea.  In August 2009, the Veteran perfected his appeal to the Board as to that issue.  

In his February 2009 appeal to the Board (VA Form 9), the Veteran requested a hearing before a member of the Board at the Chicago RO.  However, in a February 2010 statement, he requested that the hearing be withdrawn.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2010).

In a May 20, 2009 statement by the Veteran's former representative, AMVETS, on his behalf, the Veteran indicated that he wished to withdraw from appellate review the issue of entitlement to an initial rating in excess of 10 percent for disc bulging, L1 to S1.  In a February 2010 statement, the Veteran wrote that he wished to withdraw the appeal of the denial of his claim of entitlement to service connection for obstructive sleep apnea.  Accordingly, the Board finds that these issues have been withdrawn.


FINDING OF FACT

The Veteran is not shown by the competent medical evidence of record to have current bilateral hearing loss according to VA standards that is etiologically related to a disease, injury or event in service.
CONCLUSION OF LAW

Bilateral hearing loss was neither incurred in, nor aggravated by active duty service, nor may bilateral sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 
The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By a letter dated December 2005, the Veteran was informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, as well as the division of responsibility between the appellant and VA for obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The Board notes that a subsequent letter, dated March 2006, afforded the Veteran appropriate notice per Dingess/Hartman, supra.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records and a VA audiology evaluation dated January 2009.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been obtained and associated with the claims file.  

Review of the examination report shows that the VA examiner reviewed the Veteran's claims folder, elicited from the Veteran his history of service and post-service hearing loss symptomatology and noise exposure, performed an audiological examination and provided the results of his clinical evaluation.  He further provided a complete rationale for his conclusion that the Veteran's current bilateral hearing loss (although not a disability for VA purposes) is not the result of active duty service.  For these reasons, the Board concludes that the examination report is adequate upon which to base a decision in this case.  
In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley at 158.

The Veteran contends that he has a current, bilateral hearing loss as a result of active duty service.  Specifically, he maintains that he was exposed to acoustic trauma in the form of loud radios, air conditioners and noise from five-inch guns and missiles.  He further asserts that he has a current hearing loss that stems from an ear infection he incurred during service, which he contends resulted from "passing headphones around."  See VA examination report, January 2009.

Review of the Veteran's service treatment records reveals that, although his service enlistment medical examination does not appear to be in the claims folder, in a July medical history report, the Veteran indicated that he did not then have, and had never experienced any hearing loss problems.  Hearing threshold tests performed in April and June 1996 revealed normal audiological findings as follows:




    HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
-5
15
15
LEFT
15
15
0
15
20

The April 1996 audiogram specifically indicates that the Veteran was counseled about his hearing and the use of hearing protection devices.  

In September 1997, the Veteran was seen for treatment for complaints of an ear ache; he denied any other symptoms, and the record contains no evidence that he complained of a hearing loss or recent acoustic trauma.  The diagnosis was acute nonsuppurative otitis media, a middle ear infection.  He was subsequently returned to full duty without restrictions.

In November 2001, he was afforded another audiometric examination, with the following results:



    HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
10
20
LEFT
15
15
5
20
40

This examination revealed normal hearing in the right ear for all frequencies, with some mild, high frequency hearing loss in the left ear at 4000 hertz.  However, at the time of the Veteran's service retirement examination in October 2003, his hearing had returned to normal at all frequencies, as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
5
10
0
25
25
LEFT
0
5
0
10
20

In January 2009, pursuant to his claim of entitlement to service connection for bilateral hearing loss, the Veteran was afforded a VA audiology evaluation.  The Veteran told the examiner that his in-service specialty was in communications, where he said he had been exposed to acoustic trauma.  His DD 214 reveals that he spend seven years as an ASW/ASUW tactical air controller, and nearly four years as a harpoon engagement planning operator.  During the evaluation, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
5
20
25
LEFT
15
15
5
15
30

The results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were not met for either ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.  His speech recognition ability test indicated a score of 96 percent bilaterally.  The VA examiner concluded that the Veteran's bilateral thresholds indicated hearing sensitivity within normal limits pursuant to VA regulations.  He further found that his in-service 1997 ear infection appeared only to have caused a temporary hearing loss, as he noted that hearing loss caused by an ear infection is not expected to be permanent.  The examiner noted that the Veteran's hearing sensitivity subsequently improved, as indicated by hearing examinations in 2001 and 2003 (the Board notes that the examiner erroneously wrote 2007 in his report, as the numbers on the handwritten service retirement examination are somewhat unclear).  He also noted that, compared to the June 1996 audiogram results, the results of the VA examination showed an average threshold shift of 6.25 decibels for the right ear and 3.75 decibels for the left ear, which he noted was not considered to be significant.  Finally, he observed that the Veteran's in-service occupational specialty in communications was not considered to be one where routine exposure to potentially hazardous noise level conditions occur.  The examiner concluded that the Veteran's claimed hearing loss was less likely as not the result of noise exposure (acoustic trauma) in service.  
III.  Conclusion

Based on a review of the complete evidence of record, the Board concludes that the competent evidence of record is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

In this regard, the Board has considered whether service connection is warranted either on a direct or presumptive basis for such disease.  However, even though the Veteran now claims that he experienced hearing loss problems during active duty service, there are no audiometric readings suggesting that sensorineural hearing loss had manifested to a compensable degree either during service or within one year of service separation.  Thus, service connection on a presumptive basis for sensorineural hearing loss is not warranted.

With regard to granting service connection on a direct basis, the Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, as noted above, the VA examiner reviewed the Veteran's service treatment records, which revealed only one incident of mild, high frequency hearing loss in service.  While this reading was taken in 2001, several years after his diagnosis of left ear otitis media, subsequent records showed that the condition resolved without residuals, as the Veteran's hearing acuity was normal bilaterally in October 2003, during his service retirement examination.  The examiner further noted that the January 2009 audiometric evaluation revealed that the Veteran did not have a current hearing loss for VA purposes.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Shedden v. Principi, supra.  Thus, without a competent diagnosis of a disability, there is no basis upon which to grant service connection on a direct or presumptive basis.

In addition to the medical evidence, the Board has also considered the Veteran's claim that he has a hearing loss disorder that stems from active duty service.  In this regard, the Board is cognizant that the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds hearing difficulty be the type of symptom the Veteran is competent, as a lay person, to describe.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As such, his assertions are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking an ear infection in service to a subsequent mild, high frequency hearing loss that subsequently resolved.  See Jandreau v. Nicholson, supra (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As a result, although the Board recognizes the Veteran's sincere belief in the existence of his claimed hearing loss disorder, his assertions do not constitute competent medical evidence.  

Accordingly, the Board concludes that the competent evidence of record does not support the Veteran's claim of entitlement to service connection for bilateral hearing loss.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


